Citation Nr: 0721532	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  05-21 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee/leg injury.

2.  Entitlement to service connection for an infected great 
toenail, left foot, also claimed as impetigo.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse





ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active service from September 1943 to April 
1946.

This appeal to the Board of Veterans Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO) in August 2004.

The veteran and his spouse provided testimony at a hearing 
before a Hearing Officer at the VARO in July 2005; a 
transcript is of record.

During the course of the current appeal, the VARO granted 
service connection for post-traumatic stress disorder (PTSD), 
for which it assigned a 50 percent disability rating from 
February 24, 2004.  The veteran has indicated his 
satisfaction with that action, and the issue is not part of 
the remaining pending appeal.

The veteran and his wife also provided testimony before the 
undersigned Veterans Law Judge (VLJ) at a Travel Board 
hearing at the VARO in January 2007, a transcript of which is 
of record.

In June 2007, the undersigned VLJ granted the veteran's 
motion to advance the case on the docket pursuant to 38 
U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).




FINDINGS OF FACT

1.  The veteran was involved in combat in World War II; his 
service medical records were lost when a torpedo sank one of 
the ships on which he had earlier received care (LST-577).

2  The veteran's history of having fallen from a ladder while 
leaving general quarters on shipboard is credible; he 
initially injured his left knee at that time.

3.  Although the veteran may have reinjured his left knee 
years after service which precipitated symptomatic increase, 
the preponderance of the evidence supports an association 
between the veteran's current left knee disabilities and the 
initial left knee injury in service.

4.  The veteran's history of having developed a left toe 
infection (diagnosed as impetigo or jungle rot) while serving 
in the Pacific is credible; limited service records confirm 
his having had similar problems on his face.  

5.  The preponderance of the evidence sustains an association 
and substantial chronicity between the veteran's left foot 
infection in service and the chronic left toe infection he 
now exhibits.  


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, the Board 
concludes that the veteran now has residuals of a left knee 
injury which was incurred during active military service.  38 
U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.102, 3.303 (2006).

2.  Giving the benefit of the doubt to the veteran, the Board 
concludes that a left great infected toenail was incurred 
during active military service. 38 U.S.C.A. §§ 1110, 1131 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, enhanced VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.  In view of the 
disposition in the present decision, there is no need for 
analysis of the RO's compliance with the VCAA, its 
implementing regulations, or subsequent judicial caselaw.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


II.  Applicable Law, Factual Background, and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

When a veteran's service records are unavailable, the Board 
is sensitive to a heightened obligation to explain 
dispositive findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992).
 
The Board notes that, for injuries or diseases alleged to 
have been incurred in combat, 38 U.S.C.A. § 1154(b) provides 
a relaxed evidentiary standard of proof to determine service 
connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996).  Specifically, VA 
regulations provide that, in the case of any veteran who has 
engaged in combat with the enemy in active service during a 
period of war, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions, or 
hardships of service, even though there is no official record 
of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d); see generally Peters v. Brown, 6 Vet. App. 
540, 543 (1994).

The analysis required by 38 U.S.C.A. § 1154(b), however, 
applies only as to whether an injury or disease was incurred 
or aggravated at that time, i.e., in service. It does not 
apply to the questions of whether there is a current 
disability or a nexus connecting any current disability to 
service.  See Collette, Gregory, supra; see also Kessel v. 
West, 13 Vet. App. 9, 17- 19 (1999).  The provisions of 38 
C.F.R. § 1154(b) do not obviate the requirement that a 
veteran submit medical evidence of a causal relationship 
between his current condition and his military service.  Wade 
v. West, 11 Vet. App. 302 (1999).

The veteran's available service medical records are limited, 
and apparently some were lost when a ship on which he had 
earlier received treatment was later torpedoed.  He has 
stated that he was treated onboard ship for jungle rot and a 
similar fungal type infection (including diagnosed as 
impetigo) as a result of his foot having been submerged in 
befouled water.  Among other duties, he had been required to 
transfer supplies from one to another ship while standing in 
pollution.  He indicated that he had had a similar problem on 
occasion with impetigo on his face; this is documented in the 
limited available service records as having occurred while he 
was on LST-577 in 1945.

The veteran's 201 file confirms his presence in the locations 
and on the ships where he has claimed he served (e.g., Naval 
Training Stations Sampson, Bainbridge, Solomons (MD), and New 
Orleans); USS LST 577; LCT 897 Crew 5594; USS LCT 897 
(Flotilla 24); LCT Group 86; LCT 897; and PSC Lido Beach, 
Long Island, NY), and was awarded the Victory Medal, American 
Theater Medal, Philippine Liberation Ribbon and Asiatic 
Pacific Medal.  

In repeated testimony and extensive written statements, the 
veteran has delineated his combat experiences, including 
service on the LST-577.  He had been moved from that vessel 
to LST-897 when the former was torpedoed and sank, with loss 
of many comrades.  (His PTSD stressors were in part based on 
that incident).  He has also submitted extensive treatise and 
internet documentation relating to the stated vessels and 
personnel lost during WWII thereon, including from their 
families and fellow-service members.

The veteran has claimed that he was seen for his left knee 
and skin problems at the VA facility in Brooklyn, New York 
from the time of separation until 1991 when he moved to 
Arizona since which he had been seen there.  The earlier VAMC 
facility has indicated that no records are any longer 
available for that care.

Recent clinical records and medical reports reflect care for 
left knee problems.  One physician, VJR, M.D., has evaluated 
his condition since June 2000.  The veteran had a long 
history of left knee symptoms, which had been present for 
many years.  He had developed left knee symptoms about 10 
years before, after a motor vehicle accident.  These symptoms 
had become increasingly worse with valgus deformity and pain, 
giving way, and crepitation and occasional locking.  
Pertinent diagnoses included advanced degenerative arthritis, 
left knee, with valgus deformity.  The veteran was also noted 
to have had a chronic left great toe infection of a fungal 
nature which he said he had had for years.  He now had 
diabetes mellitus, and had developed (apparently secondary) 
peripheral vascular problems in the left lower extremity.  
The toe infection was said to be making it difficult to treat 
the knee as might have been otherwise undertaken.  It was 
noted that various alternatives have been provided, including 
removal of the toe so he can then have knee surgery.

The veteran and his spouse have twice testified in detail as 
to his ongoing symptoms, with both the left knee and the 
ongoing infection in his left greet toe, since separation 
from service.  

In assessing the veracity of the veteran's claim, the Board 
would note that case law does not establish a heightened 
"benefit of the doubt," but rather only a heightened duty 
of the Board to consider the applicability of the benefit of 
the doubt, to assist the claimant in developing the claim, 
and to explain its decision when the veteran's medical 
records have been destroyed.  See Ussery v. Brown, 8 Vet. 
App. 64 (1995). Similarly, the case law does not lower the 
legal standard for proving a claim for service connection, 
but rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 
(1996).  In this case, it is unfortunate that the veteran's 
records are largely unavailable, but this is not necessarily 
fatal to his claim.  

In determining whether documents submitted or assertions made 
by a veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 
Vet. App. 341, 345 (1999); and Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that while one's interest in the 
outcome of a proceeding "may affect the credibility of 
testimony it does not affect competency to testify."  
(Citations omitted.)

It is also noted that,in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  A 
layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however, a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of the fered evidence of record 
as a hole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

In this case, there is every valid basis to find the 
veteran's assertions credible with regard to having sustained 
a left knee injury in service during a period of combat when 
he slipped on a ladder on shipboard.  He and his wife have 
observed that he has had left leg or knee symptoms ever 
since.  And, while neither is qualified to render medical 
opinions, they are both entitled to report their 
observations.  

He has also reported being treated by VA as early as the mid-
1940's, right after service separation, until 1991, and 
although those earlier records are not available, that 
history is also entirely consistent.  Moreover, while he may 
have had a precipitous increase in left knee symptomatology 
after an accident in about 1990 or so, the initial private 
and more recent VA care-givers for the left knee symptoms 
have all recorded that he had a long history of left knee 
problems which predated the recent accident and, one can 
assume, were symptomatically exacerbated thereby.  

The evidence is certainly not unequivocal, but the Board 
finds that, taken in the aggregate, the credible evidence for 
and against finding a substantial chronicity since service 
and an association between the in-service injury and current 
left knee problems, to include the testimony of the veteran 
and his wife before the undersigned, is essentially balanced, 
and therefore the veteran is entitled to the benefit of the 
doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Similarly, there is good reason to believe the veteran's 
assertions with regard to his having acquired a foot fungus 
while experiencing far less than hygienic circumstances on 
shipboard while in service.  The care-givers have stated, as 
have the veteran and his wife, that he has had similar fungal 
based symptoms in the left great toe for many many years, 
dating from service to present.  They have verified their 
ongoing observations of similar symptoms of the recurrent 
left toe inflammations and the recurrent "disgusting" 
pustular episodes over the years.  These, too, are both 
credible and entirely consistent with the accounts of events 
in service and since then.  Unfortunately, that longstanding 
intransigent underlying fungal toe infection has now been 
enhanced in impact by the presence of diabetes and newly 
diagnosed associated peripheral vascular problems in the left 
lower limb, all of which are impeding the care needed for his 
left knee problems.  


Again, the evidence is certainly not unequivocal, but we 
conclude that, taken in the aggregate, the credible evidence 
for and against finding an association between the in-service 
left great toe infection and current left great toe infection 
is in relative equipoise, and the benefit of the doubt goes 
to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of a left knee/leg injury is 
granted.

Service connection for an infected great toenail, left foot, 
also claimed as impetigo, is granted.


_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


